DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,886,699 Carroll et al in view of US 6,783,841 McCarthy et al.
Regarding claim 1, Carroll teaches a metal-clad laminate 10 (column 1, lines 6-11), comprising:
a dielectric layer 18, which comprises a first reinforcing material (woven glass cloth) and a dielectric material formed on the surface of the first reinforcing material (column 3, lines 17-23), wherein the dielectric material comprises a first fluoropolymer (column 3, lines 38-40),
an adhesive layer 14, 16, which is disposed on at least one side of the dielectric layer (figure 1) and comprises an adhesive material (column 3, lines 38-45) and a second reinforcing material (microglass fiber, column 3, lines 17-23), wherein the adhesive material comprises a second fluoropolymer (column 3, lines 56-60); and
a metal foil 20, 22 (column 3, lines 30-32), which is disposed on the other side of the adhesive layer that is opposite to the dielectric layer (figure 1),

Carroll does not teach a first or second filler or respective amounts of the fluoropolymer materials when fillers are included. McCarthy teaches a metal-clad laminate, including a woven fabric material impregnated with a fluoropolymer (column 5, lines 45-49) that is sandwiched between copper films (column 7, lines 39-42), where the woven glass composite includes ceramic filler materials (column 16, lines 26-50) in every composite layer, in an amount of less than 80 wt% of each a first filler and a second filler (column 17, line 67 – column 18, line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the filler and filler amounts of McCarthy in the dielectric and adhesive layers of Carroll because the ceramic filler materials allow one to tailor the dielectric constant of the layer (column 16, lines 25-27). 
Therefore, when the filler material of McCarthy is imported into the laminate of Carroll, the dielectric material comprises 0-80% first filler, resulting in an amount of 20-100% first fluoropolymer. Similarly, the adhesive material comprises 0-80% second filler, resulting in an amount of 20-100% second fluoropolymer. 
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 80 wt% first and second fillers reads on the claimed ranges of 20-40 wt% and 30-40 wt%, respectively, and the taught range of 20-100 wt% 
Regarding claim 2, Carroll teaches that the first fluoropolymer is polytetrafluoroethylene (PTFE, column 3, lines 38-40).
Regarding claim 3, Carroll teaches that the second fluoropolymer is selected from the group consisting of tetrafluoroethylene-hexafluoropropylene copolymer (FEP), and tetrafluoroethylene-perfluorinated alkylvinylether copolymer (column 3, lines 38-45).
Regarding claim 4, Carroll teaches that the adhesive layer comprises an adhesive material (fluoropolymer) and a second reinforcing material (microglass fiber), and the adhesive material is formed on the surface of the second reinforcing material (impregnated, column 3, lines 20-23, where “impregnated” includes throughout the material and on the surface).
Regarding claims 5-8, Carroll teaches that the first reinforcing material and the second reinforcing material are each E-glass fabrics (column 3, lines 56-60). 
Regarding claims 9-12, McCarthy further teaches that the first filler and the second filler are any of: silica, aluminum oxide, magnesium oxide, talc, aluminum nitride, boron nitride, silicon carbide, titanium dioxide, quartz, mica, polytetrafluoroethylene (PTFE) powders, glass beads, or strontium titanate (column 16, lines 26-50).
Regarding claim 17, McCarthy further teaches that the metal-clad laminate has a coefficient of thermal expansion in the Z-axis direction (Z-CTE) of 50-100 ppm/°C (column 15, lines 19-23, where the total expansion is 100 ppm/°C such that the z-direction alone cannot have more than 100 ppm/°C).
Regarding claim 18, Carroll teaches a printed circuit board, which is prepared from the metal-clad laminate of claim 1 (column 1, lines 6-15).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,886,699 Carroll et al in view of US 6,783,841 McCarthy et al as applied to claims 1, 2, 3 and 4 above, and further in view of US 2010/0000771 Shimauchi et al.
Regarding claims 13-16, Carroll in view of McCarthy teaches the metal-clad laminate. Neither Carroll nor McCarthy teaches the surface roughness. Shimauchi teaches a copper-clad laminate material with a fluororesin prepreg dielectric layer (abstract) where the metal-clad laminate has a surface roughness of 0.2 microns or less (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the surface roughness of Shimauchi in the product of Carroll because this surface roughness allows the product to maintain transmission and characteristics and reliability in the high frequency range that is otherwise lost when the surface is roughened (paragraph 0005).

Response to Arguments
Applicant's arguments filed December 8, 2021, have been fully considered but they are not persuasive.
Applicant argues that the prior art does not recognize the dimensional stability, thickness evenness and peeling strength superiority in the instant invention. However, the prior art need not recognize the advantages found by Applicant or have the same reason for combining in order to read on the claims. 
Applicant argues that the prior art fails to teach the amounts of fluoropolymer and filler material in the dielectric and adhesive layers. However, as discussed above, when the filler 
Please note that the broadening of the claimed subject matter from “consisting essentially of” to “comprises” allows Examiner to change the basis of rejection while still making the action final. 
Applicant has argued in the past that McCarthy teaches an absence of filler in the first layer. However, Examiner is importing the use of filler and amount of filler from McCarthy into Carroll. The fact that McCarthy does not desire filler in the first layer is irrelevant to McCarthy’s teaching that filler may be used to change specific properties of a layer. In other words, the use of filler in Carroll’s first layer is a reasonable extension of McCarthy’s teachings, even though McCarthy does not desire this particular feature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781